Title: To George Washington from John Jay, 8 January 1795
From: Jay, John
To: Washington, George


        
          private
          Dear Sir
          London 8 Jany 1795
        
        The Design of this Letter is merely for the Purpose of transmitting to You the pamplet herewith enclosed. I recd it (in two parcels) from Doctr Anderson with a Request that I would send it to You; but not knowing who the Bearer will be I omit adding any thing except the most sincere assurances of my remaining with perfect Respect Esteem & attachment Dear Sir your obliged and obt Servt
        
          John Jay
        
      